DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed on 11/19/2021 with respect to claims 1-10 have been considered but are moot in view of the new ground(s) of rejection.
 
Applicant has amended the claims to overcome the objection to the specification provided in the previous office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US PgPub No. 2015/0281476) in view of OHBUCHI (US PgPub No. 2011/0317030).
Regarding claim 1, Watanabe teaches an image capturing apparatus (abstract; camera), comprising: an image capturing device configured to capture a subject image (abstract; camera); and at least one processor or circuit (figure 1 item 31) configured to function as: a calculation unit configured to calculate an exposure amount at a time of capturing by the image capturing device (figure 4 item S26; calculate an exposure amount at a time of capturing by the image capturing device); a range correction unit configured to perform a range correction for compressing a range of luminance in an image signal captured by the image capturing device (figure 4 item S27; range correction for compressing a range of luminance in an image signal captured by the image capturing device); an identification unit configured to identify a luminance change amount (figure 4 item S28; identification unit configured to identify a luminance change amount); and a changing unit configured to, based on the luminance change amount identified by the identification unit, change the exposure amount to perform the range correction (figure 4 item S30; based on the luminance change amount identified by the identification unit, change the exposure amount to perform the range correction).

More specifically, OHBUCHI teaches identification unit configured to identify a luminance change amount between a luminance value before the range correction and a luminance value after the range correction (figures 4 and 6 item 104 and figures 15 - 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of OHBUCHI with the teachings of Watanabe because OHBUCHI teaches in at least paragraph 0053 that using the system high contrast in the feature portion of the image is achieved, thereby improving the imaging in Watanabe.

Regarding claim 2, as mentioned above in the discussion of claim 1, Watanabe in view of OHBUCHI teach all of the limitations of the parent claim.  Additionally, Watanabe teaches wherein the at least one processor or circuit is configured to further function as an estimation unit configured to estimate an amount of noise contained in the image signal, and wherein the larger the amount of noise is estimated by the estimation unit, the more the range correction unit reduces a difference between a maximum output value and minimum output value in the input/output characteristic in a case of performing the range correction on the image signal (figure 7 items S77 – S80; wherein the at least one processor or circuit is configured to further function as an estimation unit configured to 

	Regarding claim 3, as mentioned above in the discussion of claim 1, Watanabe in view of OHBUCHI teach all of the limitations of the parent claim.  Additionally, Watanabe teaches a recording device configured to record a luminance distribution or a statistic of an image signal before the range correction is performed, wherein the identification unit identifies the luminance change amount based on a luminance distribution or a statistic of the image signal after performing the range correction and the luminance distribution or the statistic recorded in the recording device (paragraph 0005 storage processing, figure 7 items S81, and figure 1; a recording device configured to record a luminance distribution or a statistic of an image signal before the range correction is performed, wherein the identification unit identifies the luminance change amount based on a luminance distribution or a statistic of the image signal after performing the range correction and the luminance distribution or the statistic recorded in the recording device).

	Regarding claim 4, as mentioned above in the discussion of claim 1, Watanabe in view of OHBUCHI teach all of the limitations of the parent claim.  Additionally, Watanabe teaches wherein when it is identified by the identification unit that the luminance of the image signal has increased due to the range correction, the changing unit changes the 

	Regarding claim 5, as mentioned above in the discussion of claim 1, Watanabe in view of OHBUCHI teach all of the limitations of the parent claim.  Additionally, Watanabe teaches wherein when it is identified by the identification unit that the luminance of the image signal has decreased due to the range correction, the changing unit changes the reference luminance value so as to increase the luminance of the image signal (figure 7; when it is identified by the identification unit that the luminance of the image signal has decreased due to the range correction, the changing unit changes the reference luminance value so as to increase the luminance of the image signal).

Regarding claim 6, as mentioned above in the discussion of claim 1, Watanabe in view of OHBUCHI teach all of the limitations of the parent claim.  Additionally, Watanabe teaches wherein the at least one processor or circuit is configured to further function as a setting unit configured to set an image quality priority of the image signal, and wherein the changing unit changes the exposure amount based on the image quality priority (figures 5 - 7; wherein the at least one processor or circuit is configured to further function as a setting unit configured to set an image quality priority of the image signal, wherein the changing unit changes the exposure amount based on the image quality priority).

claim 7, as mentioned above in the discussion of claim 1, Watanabe in view of OHBUCHI teach all of the limitations of the parent claim.  Additionally, Watanabe teaches wherein the at least one processor or circuit is configured to further function as a determination unit configured to determine whether a frequency of a bright portion of the image signal before the range correction is performed is equal to or greater than a first predetermined value, and wherein, in a case where it is determined that the frequency of the bright portion is equal to or greater than the first predetermined value, a change of the exposure amount by the changing unit is limited (figures 5 - 7; wherein the at least one processor or circuit is configured to further function as a determination unit configured to determine whether a frequency of a bright portion of the image signal before the range correction is performed is equal to or greater than a first predetermined value, wherein, in a case where it is determined that the frequency of the bright portion is equal to or greater than the first predetermined value, a change of the exposure amount by the changing unit is limited).

	Regarding claim 8, as mentioned above in the discussion of claim 1, Watanabe in view of OHBUCHI teach all of the limitations of the parent claim.  Additionally, Watanabe teaches wherein the at least one processor or circuit is configured to further function as a determination unit configured to determine whether a frequency of a dark portion of the image signal before the range correction is performed is equal to or greater than a second predetermined value, and wherein, in a case where it is determined that the frequency of the dark portion is equal to or greater than the second predetermined value, a change of the exposure amount by the changing unit is limited (figures 5 - 7; wherein the at least 

	Regarding claim 9, Watanabe teaches a method for controlling an image capturing apparatus comprising an image capturing device operable to capture a subject image (abstract; camera), the method comprising: calculating an exposure amount at a time of capturing by the image capturing device (figure 4 item S26; calculating an exposure amount at a time of capturing by the image capturing device); performing a range correction for compressing a range of luminance in an image signal captured by the image capturing device (figure 4 item S27; performing a range correction for compressing a range of luminance in an image signal captured by the image capturing device); identifying a luminance change amount (figure 4 item S28; identifying a luminance change amount); and based on the identified luminance change amount, changing the exposure amount to perform the range correction (figure 4 item S30; based on the identified luminance change amount, changing the exposure amount to perform the range correction).
However, Watanabe fails to teach identifying a luminance change amount between a luminance value before the range correction and a luminance value after the range correction. OHBUCHI, on the other hand teaches identifying a luminance change amount 
More specifically, OHBUCHI teaches identifying a luminance change amount between a luminance value before the range correction and a luminance value after the range correction (figures 4 and 6 item 104 and figures 15 - 16).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of OHBUCHI with the teachings of Watanabe because OHBUCHI teaches in at least paragraph 0053 that using the system high contrast in the feature portion of the image is achieved, thereby improving the imaging in Watanabe.

	Regarding claim 10, Watanabe teaches a non-transitory computer-readable storage medium storing a program for causing a computer to execute (paragraphs 0004, 0021, and 0028) respective steps of a method of controlling an image capturing apparatus including an image capturing device operable to capture a subject image (abstract; camera; an image capturing apparatus including an image capturing device operable to capture a subject image), the method comprising: calculating an exposure amount at a time of capturing by the image capturing device (figure 4 item S26; calculating an exposure amount at a time of capturing by the image capturing device); performing a range correction for compressing a range of luminance in an image signal captured by the image capturing device (figure 4 item S27; performing a range correction for compressing a range of luminance in an image signal captured by the image capturing device); identifying a luminance change amount (figure 4 item S28; identifying a 
However, Watanabe fails to teach identifying a luminance change amount between a luminance value before the range correction and a luminance value after the range correction. OHBUCHI, on the other hand teaches identifying a luminance change amount between a luminance value before the range correction and a luminance value after the range correction.
More specifically, OHBUCHI teaches identifying a luminance change amount between a luminance value before the range correction and a luminance value after the range correction (figures 4 and 6 item 104 and figures 15 - 16).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of OHBUCHI with the teachings of Watanabe because OHBUCHI teaches in at least paragraph 0053 that using the system high contrast in the feature portion of the image is achieved, thereby improving the imaging in Watanabe.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan	
/USMAN A KHAN/Primary Examiner, Art Unit 2696
02/07/2022